                                             Case 3:20-cv-04526-SI Document 8 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HENRY RAYMOND JOSEPH PEREZ,                          Case No. 20-cv-04526-SI
                                   8                     Plaintiff,
                                                                                              JUDGMENT
                                   9              v.

                                  10     WARDEN,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           This action is dismissed for failure to file a pleading showing that the court has subject matter
                                  14   jurisdiction.
                                  15

                                  16           IT IS SO ORDERED AND ADJUDGED.
                                  17

                                  18   Dated: August 18, 2020
                                  19                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
